Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

EXHIBIT 10.24W

 

SEVENTY-SECOND AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

This Seventy-second Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc.
(“TWC”).  CSG and TWC entered into a certain CSG Master Subscriber Management
System Agreement executed March 13, 2003, and effective as of April 1, 2003, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment, shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

Whereas, the parties, under the Fifty-ninth Amendment (CSG document no. 2310701)
(the “Amendment”), amended the Agreement to provide for, among other matters,
revised pricing terms of Additional Statement Page; and

 

Whereas, the parties have identified an error in the Additional Statement Page
monthly fees specified in Section 20(g) of the Amendment; and

 

Whereas, as a result of discussions between CSG and TWC, the parties agree to
amend the Agreement as provided herein.

 

Now Therefore, CSG and TWC agree to the following upon the Contract Anniversary
Date:

 

1.

Schedule F of the Agreement, “Fee Schedule,” “CSG SERVICES,” Section III.A.
Direct Solutions (Print and Mail), subsection II.B. Additional Statement Page
Fee Table shall be amended as follows:

 

Description of Item/Unit of Measure

Frequency

 

Fee

II.  Statement Processing:

 

 

 

B.  Additional Statement Page: (Duplex, Black Print Only). Includes laser
imaging, mail handling, and automated insertion of statement page.  Excludes
Materials. (per physical page per system principle) (Note 5)

*******

$

******

 

2.

All other terms of Section 20(g) of the Amendment shall remain in full force and
effect.

 

THIS AMENDMENT is executed as of the day and year last signed below (the
Effective Date”).

 

TIME WARNER CABLE INC. (“CUSTOMER”)

CSG SYSTEMS, INC. (“CSG”)

 

By:  /s/ Matthew Zelesko

 

By:  /s/ Michael J Henderson

 

Name:  Matthew Zelesko

 

Name:  Michael J. Henderson

 

Title:  Senior Vice President

 

Title:  EVP Sales & Marketing

 

Date:  September 30, 2013

 

Date:  10/7/13

 